[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               FEB 04, 2010
                               No. 09-13938                     JOHN LEY
                           Non-Argument Calendar              ACTING CLERK
                         ________________________

                    D. C. Docket No. 08-00364-CR-1-JTC-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

SHANNON LEON WILKINS,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                               (February 4, 2010)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     In United States v. Wilkins, 58 Fed.Appx. 959 (4th Cir. 2003), the Fourth
Circuit affirmed appellant’s multiple convictions for fraud–mail fraud, bank fraud,

identity theft–and for social security offenses. The court also affirmed the prison

sentences appellant received, which totaled forty months, with a five-year term of

supervised release.

      After she was released from prison and was serving her term of supervised

release, jurisdiction over her case was transferred from the Western District of

Virginia to the Northern District of Georgia. On April 2, 2009, the U.S. Probation

Office in that district petitioned the district court for an order to show cause why

her supervised release should not be revoked on several grounds. The order to

show cause issued, and the district court held a revocation hearing on July 22. At

the conclusion of the hearing, the court revoked the term of supervised release and

sentenced appellant to prison for eight months. She now appeals that sentence,

contending that it is procedurally and substantively unreasonable.

      Appellant argues that her sentence is procedurally unreasonable because the

district court failed to calculate her Guidelines sentence range or mention the

statutory penalties. She notes that she and the Government informed the court that

the sentence range was four to ten months’ imprisonment, but argues that the court

never adopted or rejected this calculation. She analogizes her case to that of the

defendant in United States v. Campbell, 473 F.3d 1345 (11th Cir. 2007). She



                                           2
points out that, in Campbell, we found that the district court erred during the

revocation hearing in failing to mention the Guidelines, even though the parties

informed the court of the applicable Guidelines sentence range.

      We review “the sentence imposed upon the revocation of supervised release

for reasonableness.” United States v. Velasquez, 524 F.3d 1248, 1252 (11th Cir.

2008). “For sentences imposed upon revocation of supervised release, the

recommended sentencing range is based on the classification of the conduct that

resulted in the revocation and the criminal history category applicable at the time

the defendant originally was sentenced to the term of supervision.” Campbell,

473 F.3d at 1348-49. “[B]ecause the Guidelines have always been advisory for

sentences imposed upon revocation of supervised release, it is sufficient that there

be some indication that the district court was aware of and considered the

Guidelines, which requires the court to consider the sentencing range established

under the Guidelines.” Id. at 1349 (quotations and citations omitted).

      In Campbell, we were unable to review a sentence imposed upon revocation

of supervised release because: (1) “the district court never explicitly mentioned

Campbell’s advisory Guidelines range during the revocation hearing;” and (2) “the

district court never mentioned the criminal classification of the crime for which

Campbell’s supervised release was revoked.” Campbell, 473 F.3d at 1349. We


                                           3
noted that the only mention of the Guidelines was when defense counsel stated that

the Guidelines sentence range was “21 months and up,” and the government noted

that a twenty-four months’ sentence was “within the guideline range.” Id. at 1349

n.2. We thus concluded that we could not determine from the record whether the

court considered the applicable Guidelines sentence range. Id. at 1349.

      Appellant and the Government correctly informed the district court of the

applicable sentence range during the supervised release revocation hearing.

Appellant even acknowledged that the court was aware of the applicable range,

when she noted that “[t]he sentencing guidelines here are four to ten months as the

court knows[.]” When the Government dismissed the remaining violations from

the probation officer’s (“PO”) petition for revocation, the court asked whether this

dismissal affected appellant’s Guidelines sentence range. Thus, unlike in

Campbell, the record reveals that the district court “was aware of and considered

the Guidelines” and “consider[ed] the sentencing range established under the

Guidelines.” Campbell, 473 F.3d at 1348-49. Accordingly, appellant’s sentence is

procedurally reasonable.

      Appellant argues that her sentence is substantively unreasonable because she

committed only minor violations of the terms of her supervised release. She notes

that she “performed admirably” for over four years of her supervised release as she


                                          4
did not commit new crimes, fail drug tests, abscond from supervision, or fail to pay

restitution to the victims of her crimes. She adds that she admitted her violations

to the court, and that, in light of the 18 U.S.C. § 3553(a) sentencing factors, her

sentence is “much too harsh.”

      We review the reasonableness of a sentence for abuse of discretion. Gall v.

United States, 552 U.S. 38, 51, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007). The

factors that a district court must consider in sentencing a defendant after a

revocation of supervised release include: (1) the nature and circumstances of the

offense and the defendant’s history and characteristics; (2) the need for the

sentence to deter criminal conduct, to protect the public from the defendant’s

further crimes, and to provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment; (3) the sentencing guideline

range; (4) any pertinent policy statement; (5) the need to avoid unwarranted

sentence disparities among similarly situated defendants; and (6) the need to

provide restitution to victims of the offense. See 18 U.S.C. §§ 3553(a) and

3583(e). Appellant has the burden of establishing that her sentence is unreasonable

in light of the record and the § 3553(a) factors. United States v. Talley, 431 F.3d

784, 788 (11th Cir. 2005). Although a sentence within the advisory Guidelines

sentence range is not per se reasonable, we ordinarily expect such a sentence to be


                                           5
reasonable. Id. at 787-88. We remand if the district court has “committed a clear

error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. McBride, 511 F.3d 1293, 1297-98 (11th Cir. 2007).

      Here, the district court sentenced appellant to a term within her sentence

range, after considering facts that relate to the § 3553(a) factors, and such her

sentence is ordinarily expected to be reasonable. See Talley, 431 F.3d at 788. In

her brief, she argues that she only committed minor violations of the terms of her

supervised release. However, she potentially committed a federal offense by

falsifying information on her monthly report to her probation officer. See 18

U.S.C. § 1001 (criminalizing the falsification of information in any matter within

the jurisdiction of the judicial branch).

      Appellant also argues that her status as a transgendered individual renders

the sentence unduly harsh. The Government, however, informed the court that the

Bureau of Prisons would provide her with the proper medical treatment if she were

placed in custody. She informed the court about her distress at being placed in

isolation, but also noted that the prison took such action for her safety. Thus,

despite her argument that her sentence is unduly harsh, the record nevertheless

does not show that the court committed a clear error of judgment in weighing the


                                            6
factors. McBride, 511 F.3d at 1297-98. Accordingly, the sentence is substantively

reasonable.

      AFFIRMED.




                                        7